Case: 20-30253     Document: 00515662985          Page: 1    Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   December 7, 2020
                                  No. 20-30253
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Crystal A. Anderson,

                                                            Plaintiff—Appellant,

                                       versus

   Louisiana Department of Transportation and
   Development,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:17-CV-1597


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Crystal Anderson was fired after she complained of her supervisor’s
   alleged racist and sexist behavior to his superior at the Louisiana Department
   of Transportation and Development.           The district court granted the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30253      Document: 00515662985          Page: 2   Date Filed: 12/07/2020




                                    No. 20-30253


   Department’s motion for summary judgment because Anderson failed to
   point to a material fact supporting her allegation that she engaged in a
   protected activity under Title VII of the Civil Rights Act. We REVERSE
   and REMAND to the district court.
                                         I.
          We set forth the facts as alleged by the plaintiff. Anderson worked for
   the Louisiana Department of Transportation and Development from 2012–
   2016. She was the only female on her crew, and one of only two African-
   American individuals. As part of a bridge crew, Anderson worked four days
   a week for ten hours per day. Bridge workers would have Fridays off, unless
   they wanted to work overtime for extra money. Anderson tended to use her
   Fridays for doctor’s visits.
          On Friday, March 18, 2016, Anderson had a doctor’s appointment
   scheduled. Her supervisor, Dennis Rushing, told her she would need to
   come in to work overtime. Anderson informed Rushing of her appointment,
   and Rushing told her she need not come in. Later that night, however,
   Rushing called Anderson and informed her that she would have to provide a
   doctor’s note when she returned on Monday.
          Anderson asked another co-worker who was also taking that Friday off
   whether he had been told to bring in such a note. The co-worker, who was a
   white male, said he had not been required to provide any documentation.
   Anderson asked Rushing about the disparity but did not receive a satisfactory
   response. She called Rushing’s supervisor, Joshua Bedgood, to ask why she,
   an African-American, was required to provide a doctor’s note when her
   white, male co-worker was not. Bedgood said he would get back to her. On
   Monday, Bedgood told Anderson that the difference was that Anderson had
   actually seen a doctor, whereas her co-worker was merely taking his girlfriend
   in for her appointment.




                                         2
Case: 20-30253      Document: 00515662985          Page: 3   Date Filed: 12/07/2020




                                    No. 20-30253


          After that, Anderson claims that it became apparent that Rushing
   wanted her dismissed from the Department. She alleges that Rushing told a
   co-worker that he wanted Anderson “out of here,” that he refused to work
   an extra shift if Anderson and the other African-American employee would
   be the only others on the shift, and that he indicated on another occasion that
   he hoped to be able to fire her. Anderson alleges that Rushing always
   assigned her to drive the only vehicle without working air conditioning and
   assigned her to drive with James Bison, who was not permitted to drive.
          In May of 2016, Anderson claims that Rushing instructed her and
   Bison to work on a project a short way away from the main project her crew
   was working on. When they had finished, Rushing allegedly instructed them
   to ride around and wait for him to call them back to the main project. When
   Anderson and Bison finished their project, they went to Lake Ivan to eat
   lunch. After arriving, Rushing called to ask where they were and berated
   them for taking so long to return. He told them that they would be written
   up, but he never formally did so.
          A few days later, Anderson and Bison were called into the office to
   meet with Rushing, Bedgood, and another supervisor, John Rawling.
   Rawling accused Anderson and Bison of stealing time from the State by riding
   around and not working. Anderson objected that she was only obeying
   Rushing’s instructions, but she was told that her excuses were insufficient.
   She could either resign on her own or face termination and potential criminal
   charges. She chose to resign.
          After receiving a right-to-sue letter from the EEOC, Anderson
   brought the present suit alleging that the Department violated Title VII of
   the Civil Rights Act by creating a hostile work environment and by firing her
   for reporting Rushing’s discrimination to Bedgood. She argues that the
   reason the Department gave for her termination was pretextual. According




                                          3
Case: 20-30253      Document: 00515662985          Page: 4    Date Filed: 12/07/2020




                                    No. 20-30253


   to her, Rushing discriminated against her because she is African-American
   and female, and she was fired for reporting his discrimination to Bedgood.
   She seeks back pay, front pay, punitive damages, and other litigation
   expenses.
          The Department moved for summary judgment in this case, arguing
   that Anderson had failed to provide evidence of a Title VII violation. The
   district court granted the motion, determining that (1) Anderson had not
   demonstrated that she had experienced harassment based on race or sex and
   (2) Anderson had not pointed to any evidence suggesting that she engaged in
   a protected activity under Title VII.
                                           II.
          We review a district court’s grant of summary judgment de novo.
   Petro Harvester Operating Co., LLC v. Keith, 954 F.3d 686, 691 (5th Cir.
   2020). “Summary judgment is appropriate when ‘the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.’” Id. (quoting United States v. Nature’s Way
   Marine, LLC, 904 F.3d 416, 419 (5th Cir. 2018)). “A fact is ‘material’ if,
   under the applicable substantive law, ‘its resolution could affect the outcome
   of the action.’” Patel v. Tex. Tech Univ., 941 F.3d 743, 747 (5th Cir. 2019)
   (quoting Sierra Club, Inc. v. Sandy Creek Energy Assocs., L.P., 627 F.3d 134,
   138 (5th Cir. 2010)).
          Although Anderson initially brought both a hostile-work-environment
   claim and a retaliation claim in the district court, her brief before this court
   focuses solely on her retaliation claim. Her hostile-work-environment claim
   is therefore forfeited. See United States v. Zuniga, 860 F.3d 276, 284 n.9 (5th
   Cir. 2018). We consider only Anderson’s retaliation claim in this appeal.
          The question is whether Anderson has shown that there exists a
   genuine dispute of a material fact regarding her retaliation claim. To succeed




                                           4
Case: 20-30253      Document: 00515662985           Page: 5     Date Filed: 12/07/2020




                                     No. 20-30253


   on a Title VII retaliation claim, the plaintiff must first establish that: (1) she
   engaged in a protected activity; (2) she suffered an adverse employment
   action; and (3) there was a causal connection between her protected activity
   and the adverse employment action. Harville v. City of Houston, 945 F.3d
   870, 879 (5th Cir. 2017). Once a prima facie case has been made out, the
   burden shifts to the defendant to provide a legitimate reason for its actions.
   See id. at 874–75. If such a reason is provided, then the plaintiff bears the
   final burden of establishing that the defendant’s reason was pretextual. See
   id.
          The district court concluded that Anderson had failed to establish a
   prima facie case of retaliation because she had not shown that she engaged in
   an activity protected by Title VII. We disagree.
          An employee engages in a protected activity under Title VII when she
   has “(1) ‘opposed any practice made an unlawful employment practice’ by
   Title VII or (2) ‘made a charge, testified, assisted, or participated in any
   manner in an investigation, proceeding, or hearing’ under Title VII.”
   Douglas v. DynMcDermott Petroleum Operations Co., 144 F.3d 364, 372 (5th
   Cir. 1998) (quoting 42 U.S.C. § 2000e–3(a)).
          Anderson argues that she did oppose an unlawful practice when she
   called Bedgood about Rushing’s requirement that she, but not her white,
   male co-worker, provide a doctor’s note for her Friday absence. The
   Department contends that this was nothing more than a call to clarify the
   Department’s policy regarding leave time. The contents of that discussion
   are material to Anderson’s claim. If Anderson did complain to Bedgood in
   that phone call, then that would qualify as opposition to Rushing’s unlawful
   discriminatory practices. See Hagan v. Echostar Satellite, LLC, 529 F.3d 617,
   626 (5th Cir. 2008).




                                           5
Case: 20-30253      Document: 00515662985           Page: 6    Date Filed: 12/07/2020




                                     No. 20-30253


          Although the Department argues otherwise, the record before the
   district court establishes that the contents of that call are disputed.
   Anderson’s complaint, which is certified and therefore qualifies as
   competent summary judgment evidence, contains her testimony that she
   called to inquire why she was being treated differently than her white, male
   co-worker. See Hart v. Hairston, 343 F.3d 762, 765 (5th Cir. 2003). This
   directly contradicts what the Department’s proffered evidence suggests.
   Because this fact was in dispute, summary judgment on this point was
   inappropriate.
          The Department contends further that Anderson presented no
   evidence that she had suffered an adverse employment action because she
   resigned of her own volition. Anderson contradicts this, however, with her
   own affidavit that she was forced to resign at the meeting where she was
   disciplined for “riding the roads” when her supervisor allegedly instructed
   her to do just that. If the facts alleged there are true, Anderson’s forced
   resignation could amount to a constructive discharge. See Pa. State Police v.
   Suders, 542 U.S. 129, 142–43 (2004). She has therefore presented evidence
   giving rise to a genuine dispute of material fact.
          Anderson has also presented evidence that, if believed by a jury, could
   establish the necessary “causal connection” through the proximity in time of
   her complaint to Bedgood and her allegedly forced resignation. We have
   previously held that a “two-and-one-half month period” was sufficient to
   establish causation, and Anderson’s allegation of a less-than-two-month
   period “fits comfortably within” that boundary. Garcia v. Pro. Cont. Servs.,
   Inc., 938 F.3d 236, 243 (5th Cir. 2019). Thus, a dispute of material facts exists
   regarding this third element of Anderson’s prima facie case.
          Finally, Anderson has presented evidence that a factual dispute exists
   regarding the validity of the reason the Department provided for her




                                          6
Case: 20-30253      Document: 00515662985           Page: 7     Date Filed: 12/07/2020




                                     No. 20-30253


   termination.    After a plaintiff has made out her prima facie case, the
   defendant must provide a legitimate reason for their actions. If it does so, the
   burden falls on the plaintiff to provide evidence that the reason was really a
   pretext for retaliation. Id. at 241. At the pretext stage, the plaintiff must show
   “but-for causation, which requires more than mere temporal proximity.” Id.
   at 244. It requires the plaintiff to show that “the adverse action would not
   have occurred ‘but for’ the employer’s retaliatory motive.” Feist v. La. Dep’t
   of J., 730 F.3d 450, 454 (5th Cir. 2013).
          Although the Department provides a legitimate, non-discriminatory
   reason for pressuring Anderson into resigning, Anderson argues that the
   reason is pretextual. There is a real dispute of material fact on this point.
   Although the temporal proximity would be insufficient to withstand
   summary judgment on the pretext analysis, Anderson points to “evidence
   beyond temporal proximity to create a genuine issue of material fact about
   pretext.” Garcia, 938 F.3d at 244. Anderson presents evidence suggesting
   that she would not have been forced to resign had she not reported Rushing’s
   behavior to Bedgood because: (1) there was temporal proximity between her
   report to Bedgood and her resignation; (2) other employees engaged in
   similar behavior without reprimand; (3) the Department failed to follow its
   own disciplinary protocol in reprimanding her; and (4) Rushing harassed
   Anderson after she reported his behavior to Bedgood. This evidence gives
   rise to a dispute of material fact. The Department was not entitled to
   summary judgment in this case.
                                          III.
          We therefore REVERSE the district court’s grant of summary
   judgment and REMAND for further proceedings consistent with this
   opinion.




                                           7